Citation Nr: 1412953	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for hearing loss.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A hearing on the issue of entitlement to service connection for tinnitus was held before the undersigned Veterans Law Judge on September 17, 2013.  The hearing transcript is of record.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1989 rating decision denied service connection for hearing loss on the basis that hearing acuity was normal during service.  The decision was not appealed and is now final.

2.  Evidence received since August 1989 is new and relates to an unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

The criteria to reopen the claim of service connection for hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Service connection for hearing loss was denied by rating decision dated August 1989, on the grounds that the Veteran's hearing acuity during service was normal.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

The Veteran filed the current claim in January 2009, which may be considered on the merits only if new and material evidence has been received since the last final denial in January 2005.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 2009 VA examination report and May 2010 statement from a private treatment provider link the Veteran's current hearing loss to in-service acoustic trauma.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  They are not previously of record, and they relate to an unestablished fact necessary to substantiate the claim; specifically, they demonstrate that the Veteran's hearing loss may be of service origin.  Reopening the claim is warranted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for hearing loss is granted.  


REMAND

The Veteran requested a hearing before the Board in his May 2010 substantive appeal of the denial of service connection for hearing loss.  

A hearing took place before the undersigned in September 2013; however, the issue of entitlement to service connection for hearing loss was not addressed by the Veteran or his representative.  There is no indication of record that the Veteran intends to withdraw this issue from appellate consideration or that he intends to withdraw his hearing request with respect to this issue; thus, it must be remanded so that a hearing may be scheduled.  

An August 2012 VA medical opinion found that the Veteran's tinnitus may have been caused by his hearing loss; the Veteran must be notified of the evidence needed to substantiate a claim for service connection on a secondary basis.  


Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for tinnitus on a secondary basis.    

2.  Ascertain whether the Veteran still desires a videoconference hearing on the issue of service connection for hearing loss.  If so, schedule a videoconference hearing.  

3.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


